                      Case 1:19-cv-02507-PGG Document 6 Filed 03/20/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District of New York


                 SERGIO VAZQUEZ,
            SILVESTRE CRUZ FLORES, and
                 YULIO DE LA ROSA,

                            Plaintiffs)
                                v.                                            Civil Action No.
   ADARP, INC d/b/a OPEN HOUSE and now as
            GLORY ON HOUSTON,
  ROBERT KODA, BENJAPOL PUTOOMPOTI, and
              LANCE STAMPS
                           Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                          LANCE STAMPS
                                          300 EAST 40TH ST APT 32T
                                          New York, NY 10016




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Debevoise & Plimpton, LLP
                                          Attn: Stephanie Cipolla
                                          919 Third Avenue
                                          New York, NY 10022




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-02507-PGG Document 6 Filed 03/20/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           CI I personally served the summons on the individual at (place)
                                                                                   on (date)                            ;   or

           17I I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the   individual's last known address; or

           17I I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ;   or

               I returned the summons unexecuted because                                                                                ; or

           El Other (specify):




           My fees are $                           for travel and $                    for services, for a total of $            0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server's signature



                                                                                           Printed name and title




                                                                                               Server's address

 Additional information regarding attempted service, etc:
